DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 7, 8, and 19 are objected to because they are not in the form of a single sentence.  Please note that periods can only be provided in claim language at the very end of the claim or to denote an abbreviation.
In claims 2, 7, 8, 10, 15, 16, and 17, the recitation of select species of a group containing those species requires the use of what is called standard “Markush” language to identify the species of the group, - specifically the required use of the phrase “selected from the group consisting of. . .”.  
The replacement of the Applicants’ language (i. e. “selected from the group. . .”; “selected from the group comprising. . .”) w/ this standard “Markush” phrase (“selected from the group consisting of”) is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 11, the use of relative terminology (i. e. “low”, desired” and “acceptable”) is forbidden in claim language, except where either the specification or other claims define the metes and bounds (i. e. boundaries of definition) for these relative terms.  Alternatively, the Applicant may delete the sentence segments that contain these objectional relative terms in the claims 1 and 11 in a logical manner.
In claim 5, the use of the “preferably” or “ideally” clauses is prohibited because U. S. patent practice does not allow the claiming of a narrower statement of a range that follows a broader description of that range within that same claim.  The Applicant may overcome this rejection by simply deleting the narrower statements of these ranges in this claim 5.
In claims 2 and 11, the use of the word “suitable” renders these claims vague and indefinite because it is not clear exactly what the Applicant considers to be embraced and excluded by this term “suitable”.  The Applicant may rebut this rejection by showing where in the Applicant’s specification provides the metes and bounds or definitions of “suitable” (or, alternatively, by deleting the phrases that include this descriptor “suitable” in a logical manner).

How to Amend the Claims
The Applicant is advised that amendments to the claims are made by either (i) deleting undesired words, sentence segments or characters by striking through those words, characters or sentence segments (i. e. underlining).  Additionally, each claim that has been amended must be marked with the status indicator “(currently amended)”, i. e. replace the status indicator “(Original”) with the status indicator “(currently amended)” after each of the claim numbers of the amended claims.    Upon review of the following prior art-based 103 rejection(s), the Applicant may wish to overcome those 103 rejection(s) by including the allowable subject matter of at least one claim that was found to contain allowable subject matter over the references cited and applied in the 103 rejection into its corresponding independent claim (i. e. the independent claim on which it depends), and cancel that or those particular allowed dependent claims.  If the Applicant wishes to cancel a select dependent (or independent claim), then the new status indicator for that cancelled claim would by “(cancelled)”.  If the Applicant has access, the Applicant may want to refer to section 714(C)(A and B) in the Manual of Patent Examining Procedure for a review of the PTO’s criteria for making amendments to the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The person “having ordinary skill in the art” has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in this application reasonably reflect this level of skill.
Claim(s) 1 and 5-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Pat. 2,937,989.
At least the abstract as well as the figure and the discussion of this figure set forth in at least col. 3 ln. 40 to col. 4 ln. 39 in this U. S. Pat. 2,937,989 illustrate and discuss the Applicants’ claimed base process and system for catalytically treating a hydrocarbon feed in a fluidized bed reactor.  Specifically, a fluidized bed reactor (3) is provided that is equipped w/ catalytic particles having a size that is 10 to 40 microns (i. e. particles that may be classified as Geldart Group C particulates: please also compare the Applicant’s definition of these Geldart Group C particles set forth on paragraph number 11 in the Applicants’ specification (i. e. particles that are typically less than 40 microns in diameter) to the use of particles that are desirably in the size range of 10 to 40 microns set forth in col. 2 ln. 25 in this U. S. Pat. 2,937,989).  
A stream of hot, hydrogen-containing re-cycle gas (5), and also a stream of hydrocarbon feed stock (i. e. “naptha”) (1) is injected into this fluidized bed reactor (3), where (evidently) the naptha feed is cracked into a gaseous effluent that appears to contain hydrogen gas and also carbon oxides, and also a solid carbonaceous residue that cakes out onto the catalytic particles (please note at least col. 1 lns. 28-43 in this U. S. Pat. 2,937,989).  The gaseous effluent is then discharged out of this fluidized bed reactor via outlet (9), and the “carbon-loaded” catalytic particles are transferred to an adjacent regenerator (16).
This regenerator (16) receives not only the “carbon-loaded” catalytic particles but also a supply of air via inlet (15), please note at least col. 3 lns. 69-70, and also oil (“fuel”) via line (46), please also note at least the figure.  Evidently, the carbon deposits are removed from the catalytic particles in this regenerator w/ the regenerated catalytic particles being returned back to the fluidized bed reactor (3), and the regenerator gaseous effluent being discharged out of this regenerator and scrubbed.  The type of catalytic particles contemplated in this U. S. Pat. 2,937,989 include Group IV, V, VI and VIII elements of the Periodic Table that may be supported on alumina: please note at least col. 2 lns. 50-57.
Thus, at least the figure, the discussion of this figure and the cited portions discussed in this U. S. Pat. 2,937,989 reasonably seem to meet at least a portion of the limitations presented in the Applicants’ independent claim 1 as well as the Applicants’ dependent claims 5-14.
The difference between the Applicants’ claims and this U. S. Pat. 2,937,989 is that the Applicant’s independent claim 1 preferably desires to produce filamentous carbon (as opposed to gaseous carbon oxides), whereas the Patentees of U. S. Pat. 2,937,989 seem to prefer the avoidance of carbonaceous deposits onto the surface of the catalytic particles (please note that col. 1 lns. 35-43 in U. S. Pat. 2,937,989 mentions that prior art molybdenum-based catalysts tend to result in the deposition of carbon onto the surface of the catalytic particles, whereas the Patentees of U. S. Pat. 2,937,989 discovered that the use of platinum-based catalytic particles avoids such deposition of carbon onto the surface of the catalyst).
Therefore, it is submitted that this difference would have been obvious to one of ordinary skill in the art at the time the Applicants’ invention was filed - specifically, to preferentially use a molybdenum-based catalyst (or different Group IV, V, VI or VIII element catalyst) if the deposition of solid carbonaceous product onto the surface of the catalytic particles is desired or (alternatively) to preferentially use a platinum-based catalyst if the production of a gaseous carbon oxides product is desired, since such selection of specific catalytic material to either favor the deposition of solid carbonaceous product onto the catalytic particles (as the Applicant would have it) or (alternatively) to favor the production of a gaseous carbon oxides effluent (as the Patentees of U. S. Pat. 2,937,989 would seem to have it) would have been an obvious choice of engineering design based on the presence or absence of platinum in the catalyst (as fairly suggested in at least col. 1 lns. 35-43 in this U. S. Pat. 2,937,989) and would be motivated by the relative merits or desirability or (alternatively) disadvantages of a particular by-product (i. e. solid carbonaceous material versus a gaseous effluent comprising carbon oxides).
The difference between the Applicants’ claims and this U. S. Pat. 2,937,989 is that the Applicants’ independent claim 1 also requires the step of separating (and collecting??) the carbonaceous material out of the effluent gas (and this particular step seems to be missing in this U. S. Pat. 2,937,989), however it is submitted that this difference also would have been obvious to one of ordinary skill in the art at the time the Applicant’s invention was filed because such separation (and collection??) of the carbonaceous solids seems to be a routine and conventional expedient in this art only to achieve the expected advantage of producing a gaseous effluent having a higher degree of purity; producing  regenerated catalyst particles and also collecting a valuable by-product (i. e. carbon) and doing and/or providing what is routine and conventional in the art is evidence of prima facie obviousness.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Pat. 2,937,989, as applied to claims 1 and 5-14, and further in view of U. S. Pat. 10,633,249.
Claims 1 and 5-14 are submitted to be obvious from the teachings provided in U. S. Pat. 2,937,989 for the reasons set forth in the previous rejection.
The difference between the Applicants’ claims and this U. S. Pat.2,937,989 is that the Applicants’ dependent claims 2-4 also recite the presence of at least magnesium in the catalytic composition (whereas the description of the catalyst used set forth in at least col. 2 lns. 50-57 in U. S. Pat. 2,937,989 is silent with respect to the presence of magnesium).
Col. 15 lns. 4-15 in U. S. Pat. 10,633,249 B2 (which appears to be drawn to the Applicant’s same art) discloses that the presence of at least magnesium in the catalyst improves the heat, corrosion and chemical resistance of the catalyst and also improves the catalyst’s mechanical strength.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the Applicants’ invention was filed to have modified the process and system described in U. S. Pat. 2,937,989 by preferentially including magnesium into the catalyst particles, in the manner required by at least the Applicants’ dependent claims 2-4, because of the taught advantage of the magnesium to improve the heat, corrosion and chemical resistance of the catalyst as well as improving the mechanical strength of the catalytic particles, as fairly suggested in at least col. 15 lns. 4-15 in this U. S. Pat. 10,633,249 B2.

Allowable Subject Matter
The Applicants’ dependent claims 15-23 have been allowed over the teachings provided in these U. S. Patents 2,937,989 and 10,633,249 B2 because the limitations described in these dependent claims 15-23 do not appear to be taught or suggested in either of these U. S. Patents 2,937,989 and 10,633,249 B2.
As previously mentioned, the Applicant may want to include the limitations of at least one of these allowed dependent claims into the independent claim, and cancel that corresponding dependent claim(s) (that contained the allowable subject matter) as a possible means of overcoming the 103 rejections.

References Made of Record
The following additional references from the search of the U. S. examiner are also made of record:
WO 2015/101917 A1; WO 2014/188439 A1; WO 99/43609 A1; CN 113 135 562 A; CN 111 167 460 A; CN 106 283 272 A; KR 2007 023 265 A; US 2016/0167963 A1; US 2005/0065024 A1 and also US 2002/0007594 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy C Vanoy whose telephone number is (571)272-8158. The examiner can normally be reached 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





tcv
/TIMOTHY C VANOY/               Primary Examiner, Art Unit 1736